DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 42-66 are pending in the application.  Claims 1-41 are cancelled.
Priority
	  This application is a continuation of PCT/US2020/014671, filed on January 22, 2020, which claims priority benefit of U.S. Provisional Patent Application No. 62/795,482 filed on January 22, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed derivative of rapamycin of Formula (I), pharmaceutical composition comprising said derivative, and method of treatment of a subject with a chronic disease wherein the subject would benefit from inhibition of activity of mTORC1, comprising administering to the subject said pharmaceutical composition, are novel and unobvious over the prior art.  The closest prior art is found in WO 2020/076738 (cited by Applicants), which teaches the rapamycin analogs, including (at p. 169) compound CMP014 
    PNG
    media_image1.png
    254
    340
    media_image1.png
    Greyscale
which is a compound of close similarity, but this is 
    PNG
    media_image2.png
    40
    69
    media_image2.png
    Greyscale
(as defined in the instant application).  Based on the cited prior art, the ordinary artisan at the time the application was effectively filed would not have found it obvious to substitute R1 of 
    PNG
    media_image2.png
    40
    69
    media_image2.png
    Greyscale
 by a group wherein the -O- is substituted with -NH-.  There is no teaching, suggestion or motivation in the cited prior art or its combination with any other prior art of record for the instantly-claimed matter.
Amendment of the claims in co-pending application 17/024,486 obviates the nonstatutory double patenting rejection (see Applicant REMARKS of 12/23/2020).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 42-66, renumbered 1-25 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/JOHN M MAURO/Primary Examiner, Art Unit 1625